Case 2:11-cv-12452-SJM-KGA ECF No. 41, PageID.1197 Filed 02/03/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


JOHN DAVID KARWAT, II,

      Plaintiff,                              Case No. 2:11-cv-12452
                                              District Judge Stephen J. Murphy, III
v.                                            Magistrate Judge Kimberly G. Altman

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.

_________________________________/

MEMORANDUM AND ORDER STAYING PROCEEDINGS ON MOTIONS
        FOR ATTORNEY FEES FOR SIXTY (60) DAYS

      This is a social security case. On September 19, 2013, the case was

remanded to the Commissioner for further proceedings. (ECF No. 28). Plaintiff

was awarded benefits on remand. Recently, plaintiff has filed three motions for

attorney fees. See ECF Nos. 30, 36, and 38. Under 28 U.S.C. § 636(b)(1), these

motions, along with any future motions, were referred to the undersigned. See

ECF No. 39. The motions for attorney fees were referred for resolution through

settlement or, if not settled, for issuance of a report and recommendation. See id.

      On February 1, 2021, the Court held a telephonic status conference to

discuss plaintiff’s motions for attorney fees. During the conference, the


                                          1
Case 2:11-cv-12452-SJM-KGA ECF No. 41, PageID.1198 Filed 02/03/21 Page 2 of 3




Commissioner asked for a 60-day stay on plaintiff’s motions for attorney fees.

Plaintiff agreed. During the stay, plaintiff’s fee petition for work performed before

the Social Security Administration under 42 U.S.C. § 406(a), which forms the bulk

of the attorney fee request, will be administratively considered. The parties hope

that the resolution of the § 406(a) petition will narrow the issues presented in

plaintiff’s motions. The Court finds that a stay is appropriate under the

circumstances.

      Accordingly, proceedings on plaintiff’s motions for attorney fees are

STAYED for 60 days. The parties shall promptly advise the Court of the

administrative decision on plaintiff’s § 406(a) petition. Upon expiration of the 60

days, the Court will schedule a telephonic status conference with the parties to

discuss the status of plaintiff’s motions for attorney fees.

      SO ORDERED.

Dated: February 3, 2021                        s/Kimberly G. Altman
Detroit, Michigan                              KIMBERLY G. ALTMAN
                                               United States Magistrate Judge

      The parties’ attention is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days from the date of receipt of a copy of this memorandum
within which to file objections for consideration by the district judge under 28
U.S.C. § 636(b)(1).

                          CERTIFICATE OF SERVICE



                                           2
Case 2:11-cv-12452-SJM-KGA ECF No. 41, PageID.1199 Filed 02/03/21 Page 3 of 3




       The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court’s ECF System to
their respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on February 3, 2021.


                                             s/Marie E. Verlinde
                                             MARIE E. VERLINDE
                                             Case Manager




                                         3
